Exhibit 99 CORRECTING and REPLACING Tennant Company Reports 2011 Second Quarter Results Second quarter net sales grew 21 percent to record $201.3 million; Quarterly adjusted EPS up 75 percent to $0.56 per diluted share; Company posted sixth consecutive quarter of double-digit organic sales growth; Full year guidance raised for 2011 sales and earnings CORRECTIONbyTennant Company Please replace the release with the following version due to a correction that changes the presentation only of the 2011 tax numbers on the Supplemetal Non-GAAP Financial Tables. The corrected release reads: INVESTOR CONTACT: MEDIA CONTACT: Tom Paulson
